Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15, 17, 19, and 22 of U.S. Patent No. 11,157,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘161 patent anticipate the claims in this application.
This Application
Pat. No. US 11,157,161 B2
Claim 1
A method comprising: 






receiving, by one or more computing devices of a remote access environment, pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of a client device; determining, by the one or more computing devices and based on an application being indicated by a listing of applications, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure-sensitive functionality and the listing of applications indicates the application based on a software interface being configured to enable support of pressure-sensitive functionality for the application; based on determining that the pressure sensor data is associated with the application: receiving, by the software interface, the pressure sensor data, 

A method comprising: configuring a handler for an application of a remote access environment, wherein the handler is configured to enable support of pressure-sensitive functionality for the application based on application programming interface (API) calls that are supported by the application; 

receiving, by one or more computing devices of the remote access environment, pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of a client device; determining, by the one or more computing devices and based on the application being indicated by a listing of applications, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure-sensitive functionality and the listing of applications indicates the application based on the handler being configured for the application; based on determining that the pressure sensor data is associated with the application: receiving, by the handler, the pressure sensor data, determining, by the handler and based on the amount of pressure, one or more API calls that are 

2. The method of claim 1, further comprising: executing each of the application and the handler within a virtual machine of the remote access environment.
3. The method of claim 1, wherein the application does not natively support pressure- sensitive functionality; and wherein the listing of applications indicates a second application based on the second application natively supporting pressure-sensitive functionality.
3. The method of claim 1, wherein the application does not natively support pressure-sensitive functionality; and wherein the listing of applications indicates a second application based on the second application natively supporting pressure-sensitive functionality.
4. The method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on whether the amount of pressure satisfies an entry on a listing of press characteristic combinations.
4. The method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on whether the amount of pressure satisfies an entry on a listing of press characteristic combinations.
5. The method of claim 4, wherein the listing of press characteristic combinations includes a first entry for a combination of a time threshold, a pressure amount threshold, and a press location.
5. The method of claim 4, wherein the listing of press characteristic combinations includes a first entry for a combination of a time threshold, a pressure amount threshold, and a press location.
6. The method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
7. The method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
7. The method of claim 1, wherein the one or more operations include changing a line thickness based on the amount of pressure, and wherein the data indicating that the one or more operations were performed includes graphical data depicting a line that has a first portion of the line thickness.
8. The method of claim 1, wherein the one or more operations include changing a line thickness based on the amount of pressure, and wherein the data indicating that the one or more operations were performed includes graphical data depicting a line that has a first portion of the line thickness.
8. The method of claim 1, wherein determining that the pressure sensor data is associated with the application is performed based on a determination as to whether the application is to be communicated with based on the pressure sensor data or an operating system, of the remote access environment, 


10. The method of claim 1, wherein determining that the pressure sensor data is associated with the application further determines that the pressure sensor data is associated with the application instead of the pressure sensor data being associated with an operating system of the remote access environment; and wherein the steps of receiving, by the handler, the pressure sensor data, determining, by the handler and based on the amount of pressure, the one or more API calls that are supported by the application, and causing the application to perform, based on the one or more API calls, one or more operations are performed as a response to determining that the pressure sensor data is associated with the application instead of the pressure sensor data being associated with an operating system of the remote access environment.
10. An apparatus comprising: one or more processors; and memory storing executable instructions that, when executed by the one or more processors, cause the apparatus to: 
















receive, from a client device, pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of the client device, wherein the apparatus is associated with a remote access environment; determine, based on an application being indicated by a listing of application, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure- sensitive functionality and the listing of applications indicates the application based on a software interface being configured to enable support of pressure-sensitive functionality for 


 receive, from the client device, the pressure sensor data; determine, based on the application being indicated by a listing of applications, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure-sensitive functionality and the listing of applications indicates the application based on the handler being configured for the application; based on determining that the pressure sensor data is associated with the application: receive, by the handler, the pressure sensor data, determine, by the handler and based on the amount of pressure, one or more API calls that are 





	

12. The system of claim 11, wherein the one or more computing devices, based on the second executable instructions being executed at the one or more second processors, are caused to: execute each of the application and the handler within a virtual machine of the remote access environment.
12. The apparatus of claim 10, wherein the application does not natively support pressure- sensitive functionality; and wherein the listing of applications indicates a second application based on the second application natively supporting pressure-sensitive functionality.
13. The system of claim 11, wherein the application does not natively support pressure-sensitive functionality; and wherein the listing of application indicates a second application based on the second application natively supporting pressure-sensitive functionality.
13. The apparatus of claim 10, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine that the pressure sensor data is associated with the application based on whether the amount of pressure satisfies an entry on a listing of press characteristic combinations.
14. The system of claim 11, wherein the one or more computing devices, based on the second executable instructions being executed at one or more second processors, are caused to determine that the pressure sensor data is associated with the application is performed based on whether the amount of pressure satisfies an entry on a listing of press characteristic combinations.
14. The apparatus of claim 13, wherein the listing of press characteristic combinations includes a first entry for a combination of a time threshold, a pressure amount threshold, and a press location.
15. The system of claim 14, wherein the listing of press characteristic combinations includes a first entry for a combination of a time threshold, a pressure amount threshold, and a press location.
15. The apparatus of claim 10, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine that the pressure sensor data is associated with the application based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
22. The apparatus of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine that the pressure sensor data is associated with the application based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
16. The apparatus of claim 10, wherein the one or more operations include changing a line thickness based on the amount of pressure, and wherein the 


22. The apparatus of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine that the pressure sensor data is associated with the application based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
18. One or more non-transitory computer-readable media storing executable instructions that, when executed, cause an apparatus to: 







receive, from a client device, pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of the client device, wherein the apparatus is associated with a remote access environment; determine, based on an application being indicated by a listing of application, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure-sensitive functionality and the listing of applications indicates the application based on a software interface being configured to enable support of pressure-sensitive functionality for the application; based on determining that the pressure sensor data is associated with the application: receive, by the software interface, the pressure sensor data, determine, by the software interface and based on the amount of pressure, one or more application programming interface (API) calls that are supported by the application, and cause the application to perform, based on the one or more API calls, one or more operations; and transmit, to the client device, data indicating that the one or more operations were performed.
17. An apparatus comprising: one or more processors; and memory storing executable instructions that, when executed by the one or more processors, cause the apparatus to: configure a handler for an application of a remote access environment, wherein the handler is configured to enable support of pressure-sensitive functionality for the application based on application programming interface (API) calls that are supported by the application; 

receive, from a client device, pressure sensor data that indicates an amount of pressure being applied by a user's press on one or more pressure sensors of the client device, wherein the apparatus is associated with the remote access environment; determine, based on the application being indicated by a listing of application, that the pressure sensor data is associated with the application, wherein the listing of applications indicates which applications, of the remote access environment, support pressure-sensitive functionality and the listing of applications indicates the application based on the handler being configured for the application; based on determining that the pressure sensor data is associated with the application: receive, by the handler, the pressure sensor data, determine, by the handler and based on the amount of pressure, one or more API calls that are supported by the application, and cause the application to perform, based on the one or more API calls, one or more operations; and transmit, to the client device, data indicating that the one or more operations were performed.


19. The apparatus of claim 17, wherein the application does not natively support pressure-sensitive functionality; and wherein the listing of applications indicates a second application based on the second application natively supporting pressure-sensitive functionality.
20. The one or more non-transitory computer-readable media of claim 18, wherein the executable instructions, when executed, cause the apparatus to determine that the pressure sensor data is associated with the application based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.
22. The apparatus of claim 17, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine that the pressure sensor data is associated with the application based on: a determination that the amount of pressure satisfies an entry on a listing of press characteristic combinations, wherein the entry is associated with an operating system of the remote access environment, a determination of a first priority associated with the listing of applications and of a second priority associated with the listing of press characteristic combinations, and a determination that the first priority is assigned a higher priority than the second priority.


Allowable Subject Matter
Claims 1-20 are, aside from the double patenting rejection above, allowable, for the same reasons they were allowable in parent Pat. No. 11,157,161.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174